Citation Nr: 0905969	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right leg 
disability, to include as secondary to the residuals of right 
ankle abrasion.

2.	Entitlement to service connection for a right knee 
disability, to include as secondary to the residuals of right 
ankle abrasion.

3.	Entitlement to service connection for a right hip 
disability, to include as secondary to the residuals of right 
ankle abrasion.

4.	Entitlement to service connection for a low back 
disability, to include as secondary to the residuals of right 
ankle abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran's claims were previously 
denied in March 1998.  In December 2003, the RO denied 
reopening the Veteran's claims for lack of new and material 
evidence.  

In May 2007, the Board reopened the Veteran's claims and 
remanded this case to the RO for additional development and 
adjudication on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Board issued a decision and found that new 
and material evidence was submitted and reopened the 
Veteran's claims.  The Board also remanded the Veteran's 
claims.  In the May 2007 Remand, the Board instructed the RO 
to provide the Veteran with notice of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) and notice of the provisions as set forth in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the 
notice was to include what the evidence must show to 
establish entitlement to service connection on a secondary 
basis.  The RO complied with this instruction in a June 2007 
letter.  

The RO also complied with the Board's instruction to obtain 
the Veteran's complete VA medical records from the Muskogee 
VA Medical Center in Muskogee, Oklahoma.  

The RO, however, failed to comply with the Board's 
instruction to adjudicate the Veteran's claims on the merits.  
The Board notes that the Veteran's petition to reopen his 
claims was denied by the RO on each occasion prior to the 
Board's May 2007 decision.  In May 2007, the Board reopened 
each of the Veteran's claims.  In the March 2008 Supplemental 
Statement of the Case, the RO found that new and material 
evidence was not submitted and denied reopening the Veteran's 
claims.  The Board notes, however, that the Veteran's claims 
were previously reopened by the Board.  The RO only 
considered whether new and material evidence was submitted 
and failed to adjudicate the claims on the merits.  As such, 
the claims have not yet been adjudicated by the RO on the 
merits.  The RO must be given the opportunity to consider 
these issues in the first instance to ensure that the veteran 
is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1993).  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

As the Boards reopened the Veteran's claims and ordered the 
RO to adjudicate the Veteran's claims on the merits, the 
Board must remand again to ensure compliance with the remand.  
Id.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claims on the 
merits.  If any benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




